     Case 1:17-cv-00852-DAD-JLT Document 35 Filed 09/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    QUINCY MOSLEY,                                 CASE NO. 1:17-cv-00852-DAD JLT (PC)
12                       Plaintiff,                  ORDER DIRECTING DEFENDANT TO
                                                     SUBMIT REPORT OF STATUS
13            v.

14    S. STEWART,                                    TEN-DAY DEADLINE
15                       Defendant.

16

17          Plaintiff proceeds in this action on an Eighth Amendment excessive force claim against
18   Correctional Officers Stewart, Castillo, and Ventura. He claims these officers attacked him without
19   provocation at Kern Valley State Prison. Following this incident, plaintiff was charged in Kern
20   County Superior Court, People v. Mosley, Case No. DF012442A, with violating California Penal
21   Code § 4501.5, criminal battery on a non-confined person, for attacking defendant Stewart. This
22   action was thus stayed pending resolution of the state trial proceedings. Younger v. Harris, 401
23   U.S. 37 (1971). The Court ORDERS Defendants to submit a report within ten days from the date
24   of this order regarding the status of the criminal case.
25
     IT IS SO ORDERED.
26
27      Dated:     September 14, 2020                           /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
28
     Case 1:17-cv-00852-DAD-JLT Document 35 Filed 09/15/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
